,IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ENRIQUE MAYMI,                        §
                                       §   No. 40, 2017
        Defendant Below-               §
        Appellant,                     §
                                       §
        v.                             §   Court Below—Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID 87001255DI
        Plaintiff Below-               §
        Appellee.                      §

                           Submitted: March 30, 2017
                           Decided:   May 1, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

        This 1st day of May 2017, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court

that:

        (1)   The appellant, Enrique Maymi, filed this appeal from the Superior

Court’s denial of his second motion for postconviction relief. The State has filed a

motion to affirm the judgment below on the ground that it is manifest on the face

of Maymi’s opening brief that his appeal is without merit. We agree and affirm.

        (2)   In December 1987, a Superior Court jury convicted Maymi and his

codefendant, Carmelo Claudio, of Murder in the First Degree. The Superior Court

sentenced Maymi to life imprisonment. This Court upheld his conviction and
sentence on direct appeal.1           In 2007, Maymi filed his first motion for

postconviction relief under Superior Court Criminal Rule 61. The Superior Court

appointed counsel to represent Maymi, and appointed counsel filed an amended

motion for postconviction relief in March 2008. The Superior Court denied his

motion.2 This Court affirmed on appeal.3

       (3)    Maymi filed his second Rule 61 motion in May 2016. The Superior

Court referred Maymi’s motion to a commissioner, who issued a report on October

3, 2016, recommending that Maymi’s motion be denied as both untimely and

repetitive. On December 21, 2016, after conducting a de novo review, a judge of

the Superior Court adopted the commissioner’s report and recommendation and

denied Maymi’s motion. This appeal followed.

       (4)    After careful consideration of the opening brief and the State’s motion

to affirm, it is clear that the judgment below should be affirmed on the basis of,

and for the reasons assigned by, the Superior Court in its well-reasoned decision

dated December 21, 2016. The Superior Court did not err in concluding that

Maymi’s second motion for postconviction relief was untimely and repetitive and

that Maymi had failed to overcome these procedural hurdles. Maymi’s contention




1
  Claudio v. State, 585 A.2d 1278 (Del. 1991).
2
  State v. Claudio, 2008 WL 853799 (Del. Super. Apr. 1, 2008).
3
  Claudio v. State, 958 A.2d 846 (Del. 2008).


                                              2
that he was entitled to the appointment of counsel to pursue his second motion

under Rule 61 is simply incorrect.4

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




4
    Gibbs v. State, 2015 WL 3843378 (Del. June 18, 2015).


                                                3